 1   Law Office of Steven L. Crawford
     Steven L. Crawford #166488
 2   192 North 11th Street
     Grover Beach, CA 93433
 3   Tel: (805)458-6312
     Fax: (805)489-2001
 4
     Attorney for Defendant
 5   URIEL ERNESTO SALAZAR-SARMIENTA
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                           )
     UNITED STATES OF AMERICA,               )   Case No. 1:18-cr-00131-LJO-SKO
12                                           )
                     Plaintiff,              )
13                                           )   REUEST FOR RECONVEYANCE OF
     vs.                                     )   DEFENDANT’S PASSPORT
14                                           )
     URIEL ERNESTO SALAZAR-                  )
15   SARMIENTA,                              )   Judge: Hon. Dale A. Drozd
                                             )
16                   Defendant.              )
17         COMES NOW DEFENDANT URIEL ERNESTO SALAZAR-SARMIENTA and
18   requests this Honorable Court to reconvey his passport which was turned in in relation to
19   the above captioned matter. Mr. Sarmienta was sentenced on January 27, 2020 by this
20   court to time served and was placed on supervised release. The final judgment and
21   commitment were file on January 28, 2020. Mr. Sarmienta’s mailing address is:
22   4709 Windsong Court, Stockton, CA 95206. Mexico Passport from Uriel Ernesto Salazar
23   Sarmienta, G24596605.
24
     Date: May 5, 2021                           /s/    Steven L. Crawford
25                                               Steven L. Crawford
                                                 Attorney for Defendant
26                                               URIEL ERNESTO SALAZAR-SARMIENTA
27
28
 1
                              ORDER
 2
 3   IT IS SO ORDERED.
 4     Dated:   May 7, 2021
 5                                  UNITED STATES DISTRICT JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                2
